Title: To James Madison from John O. Lay, 12 January 1822
From: Lay, John O.
To: Madison, James


                
                    Sir
                    Richmond 12th. Jan. 1822
                
                Understanding from my friend Col. Dade that you would probably make trial of this market with your present crop of Tobacco and having heretofore effected satisfactory Sales for several of your neighbors I beg leave to offer you my services as a Commission Merchant. The Tobacco from your neighborhood so far as it has come under my observation is in high repute with us and I think generally commands a preference.
                Sales of very indifferent quality are now made at $5 @ $6. and for 2 Hhds. of Mr. C. Macons I this morning obtained $9¼ which latter price however is more than any other of the new crop has been sold for this season. I am Sir Very Respy Your Obt. Servt.
                
                    Jno. O. Lay
                
            